Citation Nr: 1822985	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  16-27 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to reimbursement under VA's Licensing and Certification program for expenses incurred for National Nurse Aide Assessment Program testing.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1983 to July 2003.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The claim is now under the jurisdiction of the Columbia, South Carolina RO.  

The Board further notes that other issues have been certified for appellate review and will be the subject of a separate decision.  The Veteran has an attorney with respect to those additional issues and because there is no indication that representation is limited to only those issues, Board has additionally identified the attorney as the Veteran's representative in the subject claim on appeal.  

The Veteran was scheduled for a video hearing on May 5, 2017.  The Veteran did not attend and has not provided good cause for his failure to do so.  Accordingly, his request for a hearing is considered withdrawn, and the Board may proceed with review of the claim.  38 C.F.R. § 20.704(d) (2017).


FINDINGS OF FACT

1.  Prior to completing testing for the National Nurse Aide Assessment Program (NNAAP), the Veteran requested reimbursement for NNAAP testing.

2.  On September 25, 2015, and prior to the Veteran's completing NNAAP testing, the RO submitted a request for reimbursement approval with the relevant state approving agency, which for the NNAAP is the Texas Veterans Commission.  

3.  The Veteran was never notified that he would not be reimbursed if he completed NNAAP testing before reimbursement was approved by the Texas Veterans Commission.

4.  The Texas Veterans Commission approved reimbursement for NNAAP testing effective October 14, 2015.  

5.  The Veteran completed NNAAP testing on September 26, 2015, which is between the date that the RO submitted a request for reimbursement approval and the date that NNAAP testing was approved for reimbursement.


CONCLUSION OF LAW

The criteria for reimbursement under VA's Licensing and Certification Program for expenses incurred for National Nurse Aide Assessment Program testing have been met. 38 U.S.C. §§ 3034(a), 3315, 3323(a), 3452(b), 3689 (2012); 38 C.F.R. §§ 21.9590, 21.9625, 21.9665, 21.9680 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran argues that he should receive reimbursement for the cost of National Nurse Aide Assessment Program (NNAAP) testing because he completed NNAAP testing 18 days prior to the effective date that the testing was approved for reimbursement.  See May 2016 VA Form 9; January 2016 notice of disagreement.  

On August 26, 2015, the Veteran sent an electronic message via CSS Web, asking how he could receive $101 in reimbursement for NNAAP testing.  On September 1, 2015, the Veteran was informed that reimbursement was "possible," and would require submitting a VA Form 22-0803 Application for Reimbursement of Licensing or Certification Test.  By correspondence dated September 10, 2015, the Veteran completed this form and included a copy of the $101 invoice for the NNAAP testing.  

On September 25, 2015, the VA sent the Veteran a letter stating that NNAAP testing was not approved by the VA for reimbursement.  The letter also stated that a copy of the Veteran's letter would be sent to the state approving agency to "contact an official of the organization to discuss the requirements for approval."  For NNAAP testing, the state approving agency is the Texas Veterans Commission.  

On September 26, 2015, the Veteran completed NNAAP testing.  In a letter dated October 21, 2015, the Texas Veterans Commission indicated that NNAAP testing was approved for reimbursement, effective October 14, 2015.  

On November 4, 2015, the Veteran submitted a second VA Form 22-0803 Application, again requesting reimbursement for NNAAP testing.  In a VA letter dated November 30, 2015, the Veteran was informed that he could not be reimbursed for NNAAP testing because he completed the testing on September 26, 2015, which is prior to the October 14, 2015 effective date determined by the Texas Veterans Commission.  

In order to receive educational assistance under 38 U.S.C. chapter 33, an eligible individual must have taken an approved licensing or certification test, for which he or she is requesting reimbursement.  38 C.F.R. § 21.9590(a)(4).  The Veteran is eligible to receive educational benefits because he has 90 days or more of continuous, active duty service after September 10, 2001.  38 C.F.R. § 21.9520(a)(1).  

VA will award educational assistance for the cost of a licensing or certification test only when the veteran or service member takes such test: (i) While the test is approved; (ii) While the veteran or service member is eligible for educational assistance; and (iii) No more than one year before the date VA receives a claim for reimbursement of the cost of the test.  38 C.F.R. § 21.9625(a)(2). 

Regarding the first element, the reason that the RO denied the Veteran's claim is that NNAAP testing was not an approved test until 18 days after the Veteran completed the testing.  Prior to completing NNAAP testing, the Veteran was diligent in taking all necessary steps to obtain reimbursement.  On September 25, 2015, the day before the Veteran completed NNAAP testing, the RO informed the Veteran that it was sending his letter to the Texas Veterans Commission for reimbursement approval.  The RO did not inform the Veteran that he should wait for reimbursement approval or that he would not be reimbursed if approval did not occur before NNAAP testing.  Because the Veteran took the initiative to obtain reimbursement prior to completing NNAAP testing, the RO submitted the NNAAP testing reimbursement request before the Veteran completed the testing, and the Veteran was never notified that he would not be reimbursed if he completed NNAAP testing before it was approved by the Texas Veterans Commission, the Board will consider the facts in a light most favorable to the Veteran and conclude that in this particular case, NNAAP testing was sufficiently approved on September 25, 2015, the day a request for approval was sent to the approving agency, which was one day before the date that the Veteran completed his NNAAP testing.  

The remaining elements are also satisfied.  Regarding the second element, the Veteran's request falls within the eligibility time limit, because it was within 15 years of his July 2003 discharge from active duty service.  See 38 C.F.R. § 21.9530.  Regarding the third element, the Veteran completed NNAAP testing no more than one year before submitting the November 2015 request for reimbursement.  

In addition to the requirements listed in § 21.9625(a)(2), VA will pay educational assistance to an eligible individual as reimbursement for taking an approved licensing or certification test only after the eligible individual has submitted to VA a copy of his or her official test results and, if not included in the results, a copy of another official form (such as a receipt or registration form) that together must include: (i) The name of the test; (ii) The name and address of the organization or entity issuing the license or certificate; (iii) The date the eligible individual took the test; and (iv) The cost of the test.  38 C.F.R. § 21.9680(b)(5). 

These elements are also satisfied, in that the November 2015 request for reimbursement indicates that the Veteran took the NNAAP test, listed the address of the organization issuing the license or certification, indicated that the Veteran took the test on September 26, 2015, and noted the cost of the test as being $101.  As the requisite elements under 38 C.F.R. §§ 21.9625(a)(2) and 21.9680(b)(5) have been satisfied, the Veteran is entitled to prevail on his claim.


ORDER

Entitlement to reimbursement under VA's Licensing and Certification program for expenses incurred for National Nurse Aide Assessment Program testing taken on September 26, 2015, is granted.




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


